Per Curiam.
Austin-Western Boad Machinery Company brought mandamus proceedings against J. W. Douglas as chairman of the board of commissioners of roads and revenues of Bacon County, and all the other members thereof, to compel the levying of an extra or special tax to pay certain county warrants which had been issued to petitioner during the month of March, 1925, by a board of commissioners whose members at the time of the institution of this proceeding had gone out of office. Douglas and the other members of the board filed their demurrers, plea, and answer. At the hearing the respondents amended their plea and answer. After considering the case, the court overruled the demurrer, and made the mandamus absolute; and the respondents excepted.
This court is of the opinion that, under the facts alleged, the purchase, by the commissioners of roads and revenues from Austin-Western Boad Machinery Company, of certain material necessary to road building was such a contract as must be entered on the minutes of the commissioners, under the Civil Code, § 386. It is admitted that the contract was not entered as required by this section. Consequently the issuance of the warrants to pay off the purchase-price of the material was illegal, and the court was not authorized to issue a mandamus absolute, under which the commissioners are required to raise by taxation such specified amount annually as will finally pay the claim of the Boad Machinery Company. • That ruling was, of course, a fundamental error and requires a reversal of the judgment.

Judgment reversed.


All the Justices concur, except